DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke 1,664,346.
In regard to claim 1, Clarke discloses a pipe-fitting device capable of easily connecting pipes having different diameters, comprising:
a fitting body 11 comprising a first channel portion 12 having a first inner diameter formed in a first inner side of the fitting body, a second channel portion 13 having a second inner diameter formed in a second inner side of the fitting body, the second inner diameter being smaller than the first inner diameter such that a step 24 is formed inside the fitting body at the boundary between the first channel portion and the second channel portion; and

a first fitting body packing 16 disposed inside the fitting body proximate to the first depth and adjacent to the first channel portion; and
a second fitting body packing 22 disposed inside the fitting body proximate to the second depth and adjacent to the second channel portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram 2,437,632 in view of Clarke 1,665,346.
In regard to claim 1, Wolfram discloses a pipe-fitting, comprising:
a fitting body 1 comprising a first channel portion having a first inner diameter formed in a first inner side of the fitting body a fixing nut 4 and a body packing 16 disposed inside the fitting body (at 3), but it is unclear what is at the other side of the fitting body 1.  Clark et al. teaches that providing fixing bodies 11 with first and second channels at opposite ends of the 
In regard to claim 2, wherein the fitting body further comprises a tapered inclined surface 3a formed inside proximate to each open end of the fitting body such that when the first pipe and the second pipe are inserted into the fitting body, a gap is formed between the fitting body and the first pipe 8 and between the fitting body and the second pipe.
In regard to claim 3, further comprising a collet 9 inside each fixing nut, the each collet comprising:
a mounting portion 9 provided inside the fixing nut;
a bending portion 10 connected to the mounting portion, the bending portion comprising a bending groove formed therein (space between 10 and 11), and an end portion (end of 9 near 10) located at an inclined gap (space between 3a and 8) of the fitting body such that the bending portion enters the gap to be downwardly bent when the fixing nut is tightened;
a pressing portion 10 formed at an inner surface of the collet proximate to the end portion of the bending portion to pressurize and seal a respective one of the first tube and the second tube; and
a protecting portion 12 protruding from the end portion of the bending portion to protect the pressing portion.
In regard to claim 4, further comprising a fixing nut packing 15 located inside each of the pair of fixing nuts and closely fixed to the respective one of the first tube and the second tube to .
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Clarke as applied to claim 1 above, and further in view of Blackwell et al. 5,908,211.
Wolfram in view of Clarke discloses a pipe fitting as described above, but does not 
disclose the use of tape to hold two elements of the fitting in position relative to each other prior to complete connection of the joint.  Blackwell et al. teaches that it is common and well known in the art to use adhesive tape to hold different elements 10, 11 of a pipe connection together until a final connection between the two fitting members is complete (see col. 3, lines 40- col. 4, line 2).  Therefore it would have been obvious to one of ordinary skill in the art to use tape to hold two elements of the fitting of Wolfram in view of Clarke together until a final connection between the fitting members was made, as taught by Blackwell.
Response to Arguments
9.	Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
Regarding Clarke, Applicant argues that Clarke fails to disclose a pair of fixing nuts because elements 21 and 23 are externally threaded.  The Examiner disagrees, as nuts can have either internal or external threaded surfaces and the claims do not require that the nuts be internally threaded.  Therefore the rejection has been maintained.
Regarding Wolfram in view of Clark, Applicant argues that Wolfram fails to disclose packing disposed with the fitting body.  The Examiner disagrees, as Wolfram discloses packing 16 within the bore of 1 at 3.
Applicant argues that 15 of Wolfram is the “fitting body packing”.  The Examiner disagrees, as element 16 is the fitting body packing.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679